[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ORDER
The Court hereby enters the following order with respect to the Plaintiffs' Objections to Defendant's request to revise dated September 24, 1993:
Count One:
    1. Objection overruled to the extent of requiring Plaintiffs either to expunge from their complaint all reference to or to identify with particularity all "other documents regarding Plaintiff [Raymond Ciccaglione]'s employment promulgated by the Defendant" which are claimed by Plaintiffs to give rise to contractual obligations between Plaintiff Ciccaglione and the Defendant.
    2. Objection overruled to the extent specified in the Court's ruling on Objection #1 to Count One above.
CT Page 10506
3. Objection sustained.
    4. Objection overruled to the extent specified in the Court's ruling on Objection #1 to Count One.
    5. Objection overruled to the extent of requiring the Plaintiffs to specify the date or dates on which the Defendant is first claimed to have breached its contract with Plaintiff Ciccaglione.
6. Objection sustained.
Count Two
    1. Objection overruled to the extent specified in the Court's ruling on Objection #5 to Count One.
2. Objection sustained.
Count Three
    1. Objection overruled to the extent specified in the Court's ruling on Objection #1 to Count One.
2. Objection overruled.
3. Objection sustained.
4. Objection sustained.
Count Four
1. Objection overruled.
Count Five
    1. Objection overruled to the extent specified in the Court's ruling on Objection #1 to Count One.
Count Seven CT Page 10507
    1. Objection overruled to the extent specified in the Court's ruling on Objection #1 to Count One. Objection overruled to the extent of requiring Plaintiffs either to expunge from their complaint all reference to or to identify with particularity all "other documents regarding Plaintiff [Samprasong Sikhounmuong]'s employment promulgated by the Defendant" which are claimed by Plaintiffs to give rise to contractual obligations between Plaintiff Sikhounmuong and the Defendant.
    2. Objection overruled to the extent specified in the Court's ruling on Objection #1 to Count Seven.
3. Objection sustained.
    4. Objection overruled to the extent specified in the Court's ruling on Objection #1 to Count Seven.
    5. Objection overruled to the extent specified in the Court's ruling on Objection #1 to Count Seven.
6. Objection sustained.
Count Eight
1. Objection sustained.
Count Nine
    1. Objection overruled to the extent specified in the Court's ruling on Objection #1 to Count Seven.
2. Objection overruled.
3. Objection sustained.
4. Objection overruled.
Count Ten CT Page 10508
1. Objection overruled.
Count Eleven
    1. Objection overruled to the extent specified in the Court's ruling on Objection #1 to Count Seven.
2. Objection sustained.
So ORDERED this 30th day of November, 1993.
Michael R. Sheldon, J.